SAYRE, J.
This is an action of ejectment in Avhich the appellee recovered judgment against the appellant. A general statement of the facts may be seen in the special finding made by the trial court on request of the parties, and which appears in the record.
The Legislature of a state is incompetent to' make laAvs disposing of the title to the public lands of the United States, or laws by Avhich a patent of the general government may be impeached or avoided. — Wood v. Pittman, 113 Ala. 207, 20 South. 972. Until a patent issues, the legal title remains in the United States, and this although the purchase money be paid in full.— Knabe v. B'urden, 88 Ala. 436, 7 South. 92. But the payment of purchase money in full vests a perfect equity in the purchaser, leaving in the general government no more than a bare, technical legal title, held in *625trust for the purchaser, and' to this equity, except as against the United States and those claiming under it, the state may attach what incidents and qualities of property it pleases. Section 3980 of the Code makes the certificate of final payment issued from the Land Office of the United States evidence of title in the holder sufficient to maintain or defeat an action for the possession unless an adversary title be shown by patent issued to another. This is the effect of the cases cited in brief for appellee. If, therefore, the contest here were between the appellant and a stranger to the proceeding in the probate court holding a patent, the latter would prevail.
But a different principle must control the conclusion in this case. Appellee, having, through the agency of the probate court, disposed of the right which his ancestor at law had acquired by final payment and receipt of the Land Office certificate to that effect, undertakes now to defeat that disposition by showing a patent subsequently issued to him. He is embarrassed by no covenants of warranty. He is in the same position as if he had executed a quitclaim of the interest shown at the time by his ancestor’s certificate. The precise question thus presented does not seem to have occurred heretofore in this state, but it has been well settled nevertheless. The patent under which appellee claims discloses the fact that it was issued as final evidence of the same purchase which had theretofore been evidenced by the certificate issued to his ancestor at law. He was not a stranger to the title conveyed by the probate court proceeding. “In the case of sales made by the United States, the law gives the right, and the patent may be considered, not as the title itself, but as the evidence by Avhich it is shown that the prerequisites to a legal sale have been complied with.” — Goodlet v. Smith*626son, 5 Port. 245, 30 Am. Dec. 561. Technically the fee, prior to the issuance of the patent, was in the United States; but for every equitable and legal purpose the interest acquired by appellee’s ancestor at law was realty in his hands and descended as such to his heirs. — Carroll v. Safford, 3 How. (U. S.) 441, 11 L. Ed. 671. The recitals of the patent show the consideration upon which it issued to have been the payment of purchase money by appellee’s ancestor at law, and thereby “that it was the execution of a trust in his favor, so far as the same could be executed after his death, by transferring to his heirs the naked legal title to lands which he had fully appropriated and for which he was in his lifetime entitled to a patent, * * * and vested in them no greater or other estate than their ancestor would have taken had the patent issued in his lifetime.” Bond v. Swearingen, 1 Ohio, 395. The patent invested appellee with no new or additional property in the land; it only gave him better and conclusive evidence of the title which his ancestor at law had acquired by the certificate issued to him.- — Cavender v. Smith, 3 G. Greene (Iowa) 349, 56 Am. Dec. 541. But there is no need to pursue the subject further. All the courts agree that the patent in a case such as that here presented, by fiction of law, adopted that justice may be worked out, relates back to the date of entry, takes date with it, and the title so acquired inures to the benefit of the patentee’s previous grantee though by quitclaim or involuntary conveyance. The entry and patent are regarded as one title. — Ross v. Barland, 1 Pet. 655, 7 L. Ed. 302; French v. Spencer, 21 How. 228, 16 L. Ed. 97; United States v. Detroit Timber Co., 200 U. S. 321, 26 Sup. Ct. 282, 50 L. Ed. 499; Pac. Coast Co. v. Spargo (C. C.) 16 Fed. 348; Coleman v. Peshtigo Lumber Co. (C. C.) 30 Fed. 317; Fisher v. Hallock, 50 Mich. 463, 15 N. W. 552; Magruder v. *627Esmay, 35 Ohio St. 221; Hammond v. Johnston, 93 Mo. 211, 6 S. W. 83; Steinspring v. Bennett, 16 La. Ann. 201; Gallup v. Armstrong, 22 Cal. 481; Steeple v. Downing, 60 Ind. 478.
One other point is made in favor of the judgment below. ■ Appellee’s mother, Sarah J. Arnett, was appointed and qualified as his guardian. Subsequently Sarah J. Crumley filed her petition as guardian for appellee to have the land in question sold for his maintenance and support. The proceeding resulted in the sale under which appellant claims. In its special finding the trial court states that Mrs. Arnett had married Crumley in the. interval between her appointment as guardian and the filing of the petition. This fact did not appear in the evidence, nor does it appear what else may have happened. It is of no consequence in this proceeding. For aught appearing, the proceeding in the probate court may have been essentially correct, and upon collateral attack the presumption must be indulged that it was. If at the time of filing the petition the guardian had changed her name, in whatever way or for whatever cause, the change should have been stated in the petition for the sake of formal regularity. And if she were then a married woman, and if it be conceded that her second husband’s assent to the continuance of the guardianship was indispensable, her subsequent marriage did not ipso facto terminate her guardianship, and his assent must be presumed. — Carlisle v. Tuttle, 30 Ala. 623. If the petition was filed and the proceeding prosecuted by the guardian, as for aught appearing was the case, the court had jurisdiction. The court knew its own records and had the parties before it. Its decrees affirm that Sarah J. Crumley was guardian for the appellee. Such being the case, the decree rendered and the sale had under it, however irregular, are beyond col*628lateral attack. — Bland v. Bowie, 53 Ala. 152; King v. Kent, 29 Ala. 542.
The judgment will be reversed and tbe cause remanded. If the evidence remains without substantial change, the court below Avill give judgment on a second trial for the defendant.
Reversed and remanded.
All the Justices concur, except Doavdell, C. J., not sitting.